Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “turning handle” in claim 7 must be shown or the feature(s) canceled from the claim(s). Also, please see 112(b) rejection below. If applicant is actually, claiming a “turning wheel” as interpreted under the 112(b) section then this objection would be rendered moot if the claimed term is corrected. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites the limitation “a turning handle which is formed to have a size smaller than that of the moving wheel at a middle point of the pair of moving wheels so as to easily change a direction of the casing”. This limitation is indefinite. The limitation is reciting a turning handle, but then seems to imply that the turning handle is at a middle point between the moving wheels and is smaller than the moving wheels. The context almost seems like applicant is actually referring to a “wheel” rather than a “handle”. While, applicant’s written specification (received on 4/1/2020) does mention a “turning handle” on pgs. 4 lines 6-13 and pg. 13 lines 6-13, the context of these sections provide few additional details beyond what is claimed for a “turning handle”. Also, as outline in objection to drawings above, there is no drawing for the element of a “turning handle”. However, pg. 13 lines 6-13 also does disclose a “turning wheel” and the drawings show a turning wheel (element 24) positioned in the middle between two moving wheels (elements 23) in at least Figs. 1, 3-5. This raises the question, is claim 7 actually claiming a “turning handle” or is this a typo and does applicant mean “turning wheel”? This question also makes metes and boundaries of the cited limitation and claim 7 as a whole is indefinite. For this examination, the interpretation taken is that applicant is that actually claiming a “turning wheel” as this seems the intended interpretation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1,4-5, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun et al (KR-2010058090 which also includes a translated copy from which the text is cited) hereafter known as Eun in view of Kang et al (US 20190046809) hereafter known as Kang.

Regarding claim 1:
A plasma skin care device [see abstract… “The present invention enables to disinfect and treat localized areas of the human body (patients), ie, skin inflammation, teeth, otitis media, etc., using low concentrations of ozone and low temperature plasma gas” and see Fig. 1] comprising: 
a handpiece [see Fig. 1 element 100 and see pg. 3 “the handpiece 100”]
an ozone decomposition module configured to receive and decompose ozone, which is generated when the plasma is discharged, from the handpiece [see Fig. 1 element 270, and see pg. 3 “Here, the second ozone decomposing device 320 is a blowing fan 321 for forcibly introducing and discharging the outside air into the main body 200, and the first filter for filtering the air introduced from the blowing fan 321 First filter 322, the ozone decomposition filter 323 for decomposing ozone contained in the air flowing out through the first filter 322, and the air discharged through the ozone decomposition filter 323, secondary filtering The second filter 324 to flow back to the outside of the main body 200. In addition, the first ozone decomposing device 270 is also composed of the same components as the second ozone decomposing device 320” Based on these sections element 270 is understood to include an ozone decomposition filter which is at least an ozone decomposition module]; and 	
a suction fan configured to draw the ozone generated in the handpiece to the ozone decomposition module by suction pressure [see Fig. 1 element 270 and 290, and see pg. 3 “Here, the second ozone decomposing device 320 is a blowing fan 321 for forcibly introducing and discharging the outside air into the main body 200, and the first filter for filtering the air introduced from the blowing fan 321 First filter 322, the ozone decomposition filter 323 for decomposing ozone contained in the air flowing out through the first filter 322, and the air discharged through the ozone decomposition filter 323, secondary filtering The second filter 324 to flow back to the outside of the main body 200. In addition, the first ozone decomposing device 270 is also composed of the same components as the second ozone decomposing device 320” Based on these sections element 270 is understood to include a blowing fan.  Also, 
see pg. 3 “That is, the second vacuum pump 290 connected to the air filter 280 serves to recover the gas from the handpiece part 100, and the first vacuum pump 220 is blocked from the air filter 280 to allow the gas to be recovered” Based on these sections a fan and vacuum pump pulls ozone away (i.e. creates suction pressure) from the handpiece. Thus, the fan in element 270 and vacuum pump 290 causes suction and is at least a suction fan as claimed]
However, Eun discloses the plasma generator as being in the middle of a main body [see Fig. 1 which shows the plasma generator (element 230) inside a main body (element 200)] which is not the handpiece (element 100). Thus, Eun fails to disclose “a handpiece which has a plasma generator and discharges plasma in a state in which a front end portion of the plasma generator is adjacent to skin”.
Kang discloses placing a portable plasma generator in the font surface of a main body in the handpiece (i.e. “a handpiece which has a plasma generator and discharges plasma in a state in which a front-end portion of the plasma generator is adjacent to skin”) as this provides the benefit of allowing the plasma generator to be attachable and detachable [see Fig. 2 element 170 and para 68… “In addition, a portable plasma generator may be disposed on the front surface of the main body so as to be attachable and detachable” and para 90… “The plasma handpiece 170 is a plasma generating device that generates the plasma”] in the analogous art of plasma treating of skin [see “The present disclosure relates to a hybrid plasma device for skin beauty and skin regeneration treatments, and more particularly, to a hybrid plasma device for skin beauty and skin regeneration treatments to enable a skin regeneration treatment”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Eun to move plasma generator to the handpiece such that  a portable plasma generator is in the font surface of a main body in the handpiece (i.e. “a handpiece which has a plasma generator and discharges plasma in a state in which a front end portion of the plasma generator is adjacent to skin”) similarly to that disclosed by Kang as this would provide the benefit of allowing the plasma generator to be attachable/detachable from the main body of Eun’s device 

Regarding claim 4: 
wherein the ozone decomposition module and the suction fan are provided inside a casing of a main body of the device [see Fig. 1 elements 270, and element 290 (the ozone decomposition module and at least part of the suction fan) is in element 200 (i.e. the casing of a main body)], and
a rear end portion of the handpiece is connected to the ozone decomposition module through a connection hose so that the suction pressure generated by the suction fan acts on an inside of the handpiece through the connection hose [see Fig. 1 which shows arrows (indicating suction movement of gas) from the rear of the element 100 (the handpiece) through element 270 ( which includes the ozone decomposition module) and see Fig. 2 element 132 (connection hose) and see pg. 3… “Low concentration ozone generator 240 to be discharged to 134, and foreign matter removal filter 250 for removing foreign substances contained in ozone and plasma gas flowing from the outer cable pipe 132 of the cable unit 130”]

Regarding Claim 5:
wherein a discharge fan is provided separately from the suction fan in a lower end portion of the casing of the main body of the device [see Fig. 1 element 320 which includes elements 321 and see pg. 3 “a blowing fan 321” shows these elements being below elements 270 and 290 (i.e. the suction fan) in the main body (i.e. element 200). Element 321 is at least a discharge fan as claimed] and, 
when the suction fan suctions and discharges gas which is generated by ozone decomposition in the ozone decomposition module [see Fig. 1 and see pg. 3 “the air filter 280 inside the main body and forcibly discharging it.” Fig. 1 show gas movement through arrow between element 270 (i.e. part of the suction fan as outlined in rejection to claim 1 above) to element 280. As stated in the cited section element 280 discharges the gas after additional feature which is understood to be discharging the gas], the discharge fan once again suctions the gas discharged by the suction fan inside the casing of the main body of the device and discharges the gas to the outside [see pg. 3… “Here, the second ozone decomposing device 320 is a blowing fan 321 for forcibly introducing and discharging the outside air into the main body 200”]
.

Regarding Claim 8, see Fig. 2 of Kang which discloses the plasma generator for Eun in view of Kang which shows the generator being formed in a cylindrical body (element 170 i.e. the body of the handpiece) to discharge from the font end of the body.

Regarding claim 9:
Eun in view of Kang discloses the invention substantially as claimed including all the limitations of claims 1 and 8-9. 
However, Eun in view of Kang only discloses one plasma generator. Thus, Eun in view of Kang fails to disclose “wherein the plasma generator is provided with a plurality of plasma generators”.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Eun in view of Kang to include three plasma generators (i.e. a plurality of plasma generators) because absent unpredictable results such a modification is a mere duplication of steps which has been deemed an obvious modification [In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)].

Regarding claim 10:
 Eun in view of Kang discloses the invention substantially as claimed including all the limitations of claims 1 and 8-9. 
However, Eun in view of Kang is silent as to how plasma generators are configured to be applied to the skin. Thus, Eun in view of Kang fails to disclose “wherein the plasma is discharged from one selected from among the plurality of plasma generators.”
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Eun in view of Kang so that the plasma generators are configured such that the plasma is discharged from one selected from among the plurality of plasma generators because there are only three possible ways to apply the plasma generators (i.e. one at a time, two at the same time, or all three at the same time) and wherein the plasma is discharged from one selected from among the plurality of plasma generators is one of those limited number of possibilities.




Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun in view of Kang as applied to claim 1 above, and further in view of Jang et al (US 20160015843) hereafter known Jang.
	Eun in view of Kang discloses the invention substantially as claimed including all the limitations of claim 1 which includes an ozone decomposition module.
	However, Eun in view of Kang only describes the ozone decomposition module as including filters and is silent as to many of the details of this filters.
	Jang discloses using a photocatalyst with composites of titanium dioxide for the purpose of decomposing ozone [see paras 38-39… “The photocatalyst 150 may include a plurality of composites. The plurality of composites may include silver phosphate (Ag.sub.3PO.sub.4), titanium dioxide (TiO.sub.2)”] for the purpose decomposing and reducing ozone [see claim 7… “wherein the photocatalyst at least one of decomposes pollutants or reduces ozone”] in the analogous art of plasma devices [see abstract… “A plasma device and an air conditioner including a plasma device are provided.”]. Jang also discloses titanium dioxide (the material of the photocatalyst) has higher activity when activated by UV rays of light [see paras 38-39… “Titanium dioxide (TiO.sub.2) may have high activity when UV rays are irradiated”].
	Since Eun in view of Kang is silent as to the exact way ozone is decomposed by the ozone decomposing module except describing the ozone decomposing module as being a ozone filter and Jang discloses that using a photocatalyst with titanium dioxide and activated by UV light is a known way to reduce ozone, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Eun in view of Kang by including a photocatalyst with titanium dioxide and activated by UV light in Eun in view of Kang’s ozone decomposition module as this is a known way to reduce ozone.




Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun in view of Kang as applied to claim 1 above, and further in view of Benedek et al (US 20180264160) hereafter known as Benedek.
Eun in view of Kang discloses the invention substantially as claimed including all the limitations of claim 1 above.
However, Eun in view of Kang only describes the ozone decomposition module as including filters and is silent as to many of the details of this filters. Thus, Eun in view of Kang fails to disclose “wherein the ozone decomposition module includes a heater configured to heat the ozone so as to instantaneously decompose the ozone”.
Benedek discloses that a thermal decomposer (i.e. a heater configured to heat the ozone so as to instantaneously decompose the ozone) is a known way to remove or disassociate ozone [see para 192… “according to the subject matter disclosed herein, ozone can be removed or disassociated from zone 48 with a thermal decomposer”] in the analogous art of devices that include the remove ozone [see abstract… “the housing enclosing an air treatment zone and an ozone removal zone”]
Since Eun in view of Kang is and Benedek both disclose independent ways to remove ozone (using a filter and a heater respectively), it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Eun in view of Kang to include a heater configured to heat the ozone so as to instantaneously decompose the ozone known way to reduce ozone similarly to that disclosed by Benedek because absent unpredictable results one of ordinary skill would expect using both independent ways to remove ozone (a filter and a heater), to improve the removal of ozone over the use of one independent way to remove ozone (i.e. the filter taught by Eun in view of Kang).


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun in view of Kang as applied to claims 1 and 4 above, and further in view of Lee et al (KR-2018095405 which also includes a translated copy from which the text is cited) hereafter known as Lee.
Eun in view of Kang discloses the invention substantially as claimed including all the limitations of claims 1 and 4 above.
However, Eun in view of Kang fails to disclose: 
a mounting groove is formed in an upper end portion of the casing of the main body of the device so as to allow the handpiece to be mounted on the mounting groove when not in use; and
the mounting groove is formed in a front surface of the upper end portion of the casing of the main body of the device so as to allow the handpiece to be fitted into the mounting groove and a fitting portion having a width smaller than that of other portions is formed in an upper portion of the mounting groove so that a concave portion formed in a main body of the handpiece in a concave shape is fixedly fitted into the fitting portion.
Lee discloses:
a mounting groove is formed in an upper end portion of the casing of the main body of the device so as to allow the handpiece to be mounted on the mounting groove when not in use [see Figs. 1 and 2B… element 40 is a mount and Fig. 1 shows this mount being on an upper end portion of element 10 (a main body) ] ; and
the mounting groove is formed in a front surface of the upper end portion of the casing of the main body of the device so as to allow the handpiece to be fitted into the mounting groove [see Fig. 1 and Fig. 2B] and a fitting portion [see Fig. 3 space between elements 51a and 51b is a fitting portion] having a width smaller than that of other portions is formed in an upper portion of the mounting groove so that a concave portion formed in a main body of the handpiece in a concave shape is fixedly fitted into the fitting portion [see pg. 4 “a shape recessed in the front surface of the body portion 10, so that a part of the handpiece can be inserted and mounted”] 
for the purpose of limiting laser beam energy [see abstract… “for limiting a laser beam by recognizing the safety position of a hand piece”] in the analogous art of applying treatment to skin [see pg. 2 “Treatment with a laser beam can increase the temperature of the skin and increase the cell regeneration rate without damaging the skin”].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun in view of Kang as applied to claim 1 above, and further in view of Bhat et al (WO-2018024909 appears as Agrahari et al on references cited) hereafter known as Bhat.
Eun in view of Kang discloses the invention substantially as claimed including all the limitations of claim 1 above.
However, Eun in view of Kang is silent as to many of the details of the housing. Thus, Eun in view of Kang fails to disclose:
wherein: 
a lower end portion of the casing of the main body of the device is provided with a pair of moving wheels, which are each provided at one of left and right sides to allow the main body of the device to be moved while being supported on the ground, and a turning handle which is formed to have a size smaller than that of the moving wheel at a middle point of the pair of moving wheels so as to easily change a direction of the casing; and
an upper end portion of the casing of the main body of the device is further provided with a moving handle which allows the main body of the device to be pulled in a state of being inclined backward.
Bhat discloses:
a lower end portion of the casing of the main body of the device is provided with a pair of moving wheels, which are each provided at one of left and right sides to allow the main body of the device to be moved while being supported on the ground, and a turning handle which is at a middle point of the pair of moving wheels so as to easily change a direction of the casing [see Fig. 2 and Fig. 15; For Fig. 15 elements 401’ are pair of moving wheels, element 1300 is a turning handle (please note interpretation of “turning handle”  to be “turning wheel” under 112(b) rejection section above). Fig. 2 also shows that the wheels and the turning handle are  connected to element 209 which the lower part of the casing of the main body] and
an upper end portion of the casing of the main body [see upper part of Fig. 2 element 210] of the device is further provided with a moving handle which allows the main body of the device to be pulled in a state of being inclined backward [see Fig. 2 element 205 (support arm) which is capable of pulling as claimed]
for the purpose of making a surgical system mobile in the analogous art of surgery [see pg. 2 lines 5-10… “According to an aspect of the present invention, a mobile surgery system is provided.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Eun in view of Kang’s main body to have a lower end portion and an upper end portion as claimed similar to that disclosed by Bhat as this would provide the advantage of making Eun in view of Kang’s surgical system mobile.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Eun in view of Kang in view of Bhat by making the turning handle a turning handle “have a size smaller than that of the moving wheel” because there are only a 3 possible choices in size of the turning handle compared to the moving wheels (i.e. the same size, the turning handle being smaller than the moving wheels and the turning handle being larger than the moving wheels) and the turning handle having a size smaller than the moving wheel is one of those 3 possible choices.



Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eun in view of Kang as applied to claims 1, 8-9 above, and further in view of Skalnyi et al (US 20170128127) hereafter known as Skalnyi.
Eun in view of Kang discloses the invention substantially as claimed including all the limitations of claims 1 and 8-9 as outlined above which includes three plasma generators.
However, Eun in view of Kang is silent as to the shape of these plasma generators and thus fails to disclose the three plasma generators are arranged in a triangular shape.
	Skalnyi discloses that triangle shaped tips of a probe (i.e. the location of the plasma generators) provide a shape for treating specific orifices of the body [see Fig. 2 element 22 and para 68… “that when expanded has a triangular shape configured for contacting the patient's endometrial lining that is targeted for ablation.”] in the analogous art of plasma treatment of tissue [see para 76…. “The system can include feedback control systems that include signals relating to operating parameters of the plasma in interior chamber 152 of the dielectric structure 150.”]
	Since Eun in view of Kang is directed to treating both skin and localized areas in the body including body orifices [see abstract of Eun… “The present invention enables to disinfect and treat localized areas of the human body (patients), ie, skin inflammation, teeth, otitis media, etc.], and Skalnyi discloses a triangular shape is a known shape used in specific orifices of the body, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Eun in view of Kang’s three plasma generators to be triangular in shape.

Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 12 and 15 are the broadest claims.
Claim 12 recites a plasma skin care device that includes limitations recited by claims 1, 8 and 9 on which claim 12 is dependent. Additionally, claim 12 recites “wherein the plasma generators are hinge- coupled with a link joint interposed therebetween so that the arrangement of the plasma generators is changeable”. The closest prior art of record is Eun in view of Kang. Eun in view of Kang discloses all the limitations of claims 1 and 8-9 as outlined in rejections to claims above. However, Eun in view of Kang fails to disclose “plasma generators are hinge-coupled with a link joint interposed therebetween so that the arrangement of the plasma generators is changeable”. Furthermore, nothing in the prior art when viewed with Eun in view Kang obviates this deficiency. Therefore, the combination of claimed limitations is neither anticipated, nor obviated in view of the prior art.
Claim 15 recites a plasma skin care device that includes limitations recited by claims 1, 8 on which claim 15 is dependent on. Additionally, claim 15 recites “a ring-shaped skin contact member”. Claim 15 further recites that this ring shaped member “is selectively mountable on an accommodating cup, which is provided in the front end portion of the main body casing of the handpiece to have an open front surface, so as to be pressed against the skin stably regardless of the presence of foreign substance or irregular protrusion of the skin in order to intensively care for a certain area of the skin” and that “the skin contact member includes: a ring-shaped main body portion having a fitting groove in a rear surface thereof so as to be fitted along a circumferential portion of a front end portion of the accommodating cup, a double outer wall portion having double outer walls which extend to protrude forward along an inner circumferential portion and an outer circumferential portion of a front end portion of the main body portion so as to be spaced apart from each other and to be brought into contact with the skin.”
	The closest prior art of record is Eun in view of Kang which discloses all the limitations of claims 1 and 8 as outlined in rejections to claims above. However, Eun in view of Kang fails to disclose “a ring-shaped skin contact member” as fully claimed. Furthermore, nothing in the prior art when viewed obviates the ring-shaped skin contact member as claimed. It is important to note that the allowable feature here is no singular feature of the ring-shaped skin contact member, but rather the combination of all the features of the ring-shaped skin contact member. For example, Winkelman et al (US 20160331439) hereafter known as Winkleman discloses a device that applies plasma to the skin [see abstract… “A method and system for tattoo removal from a subject by exposing tattoo ink particles trapped within the dermis to a cold plasma”] that includes a ring-shaped contact member with a main body [see Fig. 4A element 300], but Winkelman fails to disclose several other features of the contact member such as the claimed elastic connecting film. Furthermore, it is not clear how Eun in view of Kang even if viewed with prior art such as Winkleman, could be modified to include the entire combination of all the claimed limitations of ring-shaped skin contact member without destroying the function of Eun in view of Kang. Furthermore, it is unclear how one of ordinary skill would have proper motivation to create the ring-shaped contact member as fully claimed. Thus, the combination of claimed limitations is neither anticipated, nor obviated in view of prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792